COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH

                               NO. 2-08-411-CV


CENTRAL GARDEN & PET                                                  APPELLANT
COMPANY, INC.

                                        V.

TIMOTHY VOKES, DOSKOCIL                                                APPELLEES
MANUFACTURING CO., INC., AND
ASPEN PET PRODUCTS, INC.
                            ----------

           FROM THE 141ST DISTRICT COURT OF TARRANT COUNTY

                                    ----------

              MEMORANDUM OPINION 1 AND JUDGMENT

                                    ----------

      We have considered “Appellant Central Garden & Pet Company’s

Unopposed Motion To Dismiss Appeal.”             It is the court’s opinion that the

motion should be granted; therefore, we dismiss the appeal. See Tex. R. App.

P. 42.1(a)(1), 43.2(f).




      1
          … See Tex. R. App. P. 47.4.
     Costs of the appeal shall be paid by the party incurring the same, for

which let execution issue. See Tex. R. App. P. 43.4.




                                              PER CURIAM




PANEL: LIVINGSTON, DAUPHINOT, and GARDNER, JJ.

DELIVERED: May 21, 2009




                                     2